department of the treasury internal_revenue_service washington c tak exempt ano government entities bivibion jan uniform issue list taxpayer ssn control number legend taxpayer iraa financial_institution b account c jrad financial_institution e amount dear this letier is in response to a request for a letter_ruling dated date as supplemented by a facsimite dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internat revenue code code regarding the distribution of amount from your individual setirement account ira a taiatained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested bascd on the above facts and representations you request that the internal_revenue_service service waive the 60-day rallover requirement contained in code sec_408 with respect to the distribution of amount i taxpayer age at the time of the distribution of amownt from ira a asserts that her failure to accomplish a rollover within the 60-day period prescrihed by code section to manage her was due to her mental condition which impaited her ability financiel affairs taxpayer received aform 1099-r for ftom financial_institution b showing a taxable_amount equal to amount amount t remains in account d and has not been used for any purpose ‘taxpayer maintained ira a an individual_retirement_account under sec_408 of the code the funds in tra a were invested in certificates of deposit cd taxpayer tepresents that on or around october _ she withdrew amount from ira a and deposited it in account c anon-ira account also mafnlained with financial_institution b taxpayer made the transfer frum ira a to account c at the suggestion of an employee of financial_institution b account c was a non-interest bearing savings account taxpayer needed a little time to decide where to invest het ira assets on january __ taxpayer used amount to purchase ncw cd which was deposited in ira d with financial_institution e a few days later taxpayer cealized she misted the 60-day rollover deadline for the distribution from ra a on october the ruling_request is accompanied by medica documentation including a letter from ‘taxpayer's treating doctor that during the 60-day rollover period taxpayer’s condition had worsened sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed ont of an ira to the individual for whase benefit the ira is maintained if - sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid o distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the ‘day after the day on which the individual receives the payment or distribution or gi the entire amount received including money and any other_property is paid into an eligible_retirement_plan other thar an ira for the benefit of such individual not tater than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into sch plan may not exeeed the portion of the ammount received which is includible in gross_income determined without tegatd to sec_408 sec_408 of the code provides thal sec_408 does not apply to any amount described in sec_408 a received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers a rollover due to financial_institution inability to complete sec_408 of the code provides that the secretary may waive the 60-day voquirement under sec_408 d a and d d of the code where the faiture o waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that ocourred after date are éligible for the waiver under sec_408 3x of the code rey proc lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to section the service will consider all relevant facts and citcumstances including errors committed by a death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amouot distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distabution occurred therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a taxpayer js granted a period of days ftom the issuance of this letter_ruling to contribute amount nto a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to euch contribution amount will be considered a rollover_contribution within the meaning of sec_408 d ‘the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to a menial condition which impaired her ability to manage her finencial affairs no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of aay other section of either the code or regulations which may be applicable thereto this lenter is directed only to the taxpayer who requested it sec_6110 of the ‘code provides that it may not be used or cited as precedent tf you wish to inquire about this ruling plesse contact ad ya sincerely yours manager eroployee plans techaical group enclosures deleted copy of this letter notice of intention to disclose notice
